DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 9-25, are drawn to a system.  
Claims 26-35 are drawn to a process
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a mental process.
Taking Claim 1 as exemplary, the claim language centers on collecting information from a sensor, sending the sensor to a base station and then sending the information to a display device wherein the information is arranged and displayed to a user. This is a method of “collecting information, analyzing it, and displaying certain results of the collection and analysis,” which has been identified in the MPEP as a mental process. Here, information is collected from sensors, analyzed by the system to determine specific metric values, and then outputted to users on a display. Thus the claims represent a mental process as discussed in the MPEP.
 The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to display information from sensors, which is common in computer sensor technology.. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not as the claim language only recites a display, sensory devices, networking, and generic computers for receiving information. However, such are conventional to sensory computing technology and computer technology as a whole.  These computer based elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8-15, 17-22, 24-28, 30-32, and 35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Molyneux (U.S. PGPUB 2010/0184563).

Re claim 9, 26, and 36: Molyneux discloses a system for monitoring a plurality of individuals engaged in an athletic activity, the system comprising:
a plurality of individual monitors, each individual monitor comprising a pod having a housing and a sensor contained within the housing (see Fig.1, paragraph [0057]);
a plurality of garments, each garment having a pocket and configured to be worn by one of the plurality of individuals during the athletic activity, wherein, during the athletic activity, each individual monitor is disposed in the pocket of one of the plurality of garments and configured to determine data of one of the plurality of individuals and wirelessly transmit the data (see Fig.1, paragraph [0057]); and
a group monitoring device configured to wirelessly receive and display the data of the plurality of individuals during the athletic activity such that data of one of the plurality of individuals can be compared with data of another one or more of the plurality of individuals (Fig.16, see paragraph [0167]).

Re claim 10: Molyneux discloses with respect to the system of claim 9, wherein each individual monitor is configured to determine performance metrics based on the data,
wherein wirelessly transmitting the data comprises wirelessly transmitting the performance metrics, and
wherein wirelessly receiving and displaying the data comprises wirelessly receiving and displaying the performance metrics (Fig. 1, Fig.16, see paragraph [0055, 0059, 0167]).

Re claim 11: Molyneux discloses with respect to the system of claim 9, wherein the group monitoring device is in communication with the plurality of individual monitors indirectly via another device (Fig. 1, Fig.16, see paragraph [0055, 0059, 0167]).

Re claim 12: Molyneux discloses with respect to the system of claim 9, wherein the sensor in each individual monitor comprises a global positioning system sensor (see paragraph [0152]).

Re claim 13: Molyneux discloses with respect to the system of claim 9, wherein the data comprises performance metrics, the performance metrics comprising total distance, maximum speed, acceleration, and deceleration (see paragraph [0152]).

Re claim 14: Molyneux discloses with respect to the system of claim 9, wherein the group monitoring device is configured to display a heat map (see Fig. 34).

Re claim 15: Molyneux discloses with respect to the system of claim 9, further comprising a base station, wherein each individual monitor is configured to wirelessly transmit the data to the base station (see Fig. 1, object 120, paragraphs [0059-0062, 0114]).

Re claim 17: Molyneux discloses with respect to the system of claim 15, wherein the base station is configured to store the data (see Fig. 1, object 120, paragraphs [0059-0062, 0114]: information sent to the base station is stored to be transmitted).

Re claim 18: Molyneux discloses with respect to the system of claim 15, wherein the base station is configured to determine performance metrics based on the data, and wherein wirelessly receiving and displaying the data comprises wirelessly receiving and displaying the performance metrics. (see Fig. 1, object 120, paragraphs [0059-0062, 0114]).

Re claim 19: Molyneux discloses with respect to the system of claim 18, wherein the base station is configured to send the performance metrics to the group monitoring device (see paragraph 0071).

Re claim 20: Molyneux discloses with respect to the system of claim 18, wherein the base station is configured to store the performance metrics (see Fig. 3, object 304).

Re claim 21: Molyneux discloses with respect to the system of claim 9, wherein the group monitoring device is configured to wirelessly receive the data from a web server (see paragraph [0059, 0072, 0234]).

Re claim 22: Molyneux discloses with respect to the system of claim 9, wherein the group monitoring device is configured to wirelessly receive the data via the internet (see paragraph [0059, 0072, 0234]).

Re claim 24: Molyneux discloses with respect to the system of claim 9, wherein multiple sensors are contained within the housing of each individual monitor, and wherein the multiple sensors comprises a position sensor, an accelerometer, a gyroscope, and a magnetometer (see paragraph [0105]).

Re claim 25: Molyneux discloses with respect to the system of claim 9, wherein each individual monitor comprises a display (see paragraph [0061]: “Optionally, if desired, the receiver 108 may include some sort of display (e.g., like that shown in FIG. 2D)”.

Re claim  27: Molyneux discloses with respect to the method of claim 26, wherein the plurality of individual monitors determine the performance metrics of the plurality of individuals (see paragraph [0056, 0068]).

Re claim 28: Molyneux discloses with respect to the method of claim 26, wherein the group monitoring device determines the performance metrics of the plurality of individuals (see paragraph [0080]).

Re claims 30: Molyneux discloses with respect to the method of claim 26, further comprising receiving the data at a base station, wherein the base station determines the performance metrics of the plurality of individuals (see paragraph [0059]).

Re claim 31: Molyneux discloses with respect to the method of claim 30, further comprising storing the data at the base station (see Fig. 3, 304).

Re claim 32: Molyneux discloses with respect to the method of claim 30, further comprising sending the metrics from the base station to the group monitoring device (see Fig. 3, paragraph [0059]: “The output device 308 may constitute any desired type of output device that includes a human perceptible interface and/or that generates output, such as portable audio and/or video players, cellular telephones, personal digital assistants, pagers, beepers, palm top computers, laptop computers, desktop computers, buzzers, vibrators, and the like. In this illustrated example, the output device 308 includes a user interface 308a that may be in the form of a graphical user interface, such as an interface illustrating an internet website page or similar graphical depiction of data or information”).

Re claim 33: Molyneux discloses with respect to the method of claim 26, further comprising sending the performance metrics from a web server to the group monitoring device (see paragraph [0116, 0234, 0238, 0257]). 

Re claim 35: Molyneux discloses with respect to the method of claim 26, wherein the sensor in each individual monitor comprises a global positioning system sensor (see paragraph [0152]).

Allowable Subject Matter
Claims 16, 23, 29, 34, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715